Mr. Chiee Justice Cooke delivered the opinion of the court: On March 27, 1912, Frank M. Williams, individually and as guardian of Claude Raymond Williams, and Anna Huey Williams, filed their bill for partition in the circuit court of Alexander county. A guardian ad litem was appointed for certain infant defendants, and the • guardian ad litem demurred to the bill. The demurrer was sustained, and the complainants having elected to stand by their bill, a decree was entered “that the said defendants have and recover of and from the complainant herein their costs in this behalf expended, and that in default of payment execution issue therefor; to which judgment the complainants except and pray an appeal, * * * and this cause is continued generally.” This was the only order or decree entered. It did not dismiss the bill or otherwise finally dispose of the cause, but, on the contrary, the cause was continued. This writ of error has been sued out to review this decree. An order sustaining a demurrer, although it adjudges costs, is not a final decree. As the statute only authorizes final judgments or decrees to be reviewed by appeal or writ of error this court has no jurisdiction of the cause and will dismiss the writ of error of its own motion. Chicago Portrait Co. v. Crayon Co. 217 Ill. 200; County of Franklin v. Blake, 257 id. 354. The writ of error is dismissed. WHf dismissed_